DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Figure 26 is missing description for reference number 53
Figure 28 is missing description for reference numbers 57-62
Figure 27 is missing a description. It is understood that Figure 27 has similar components to reference numbers that had been listed prior, however the figure does appear to be slightly different.
Figure 46A-B is missing description for reference number 75
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required 

The drawings are objected to because paragraphs [000346], [000359], and [000370] reference Figure 48C, however there is no Figure 48C. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claims 2 and 3, recite “the manifold of an instrument” on the last line of each claim. There is insufficient antecedent basis for this limitation in the claim. 
Claims 2 and 3 are unclear as they depend on claim 1 which is drawn to a wet cartridge and a dry cartridge. However, claims 2 and 3 are also describing a wet cartridge and a dry cartridge. It is unclear if the cartridges of claim 1 are the same as the cartridges of claims 2 and 3.
Claim 2 recites “the vents are capable of interfacing with the manifold of an instrument.” on line 27. It is unclear if the vents correspond to the wet or the dry cartridge. 
Claim 3 recites “the vents are capable of interfacing with the manifold of an instrument.” on line 27. It is unclear if the vents correspond to the wet or the dry cartridge. 
Claim 6 recites “the instrument”. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 is unclear with regards to “the readout from the optical sensor” as it is unclear how the readout will be read. 
Claim 9 recites “The apparatus of claim 1, further comprising a laminate bottom.” It is unclear where the laminate bottom is, as the apparatus is understood to be made out of three distinct parts: the wet cartridge, the dry cartridge, and the protein microarray. Claim 10 is rejected by virtue of their dependence on a rejected base claim. 
Claim 10 recites “the laminate bottom” however it is unclear what the laminate bottom is on. 
Claims 16 and 17 recite “the manifold of an instrument” on the last line of each claim. There is insufficient antecedent basis for this limitation in the claim.
Claims 16 and 17 are unclear as they depend on claim 15 which is drawn to a wet cartridge and dry cartridge. However, claims 16 and 17 are also describing a wet cartridge and dry cartridge. It is unclear if the cartridges of claim 15 are the same as the cartridges of claims 16 and 17.
	
Claim 19 recites “the wet cartridge”, “the buffer reservoirs”, “the first waste reservoir”, “the second reservoir”, “the protein microarray”, and “the manifold of an instrument”. There is insufficient antecedent basis for these limitations in the claim.
Claim 19 recites “wherein the dry cartridge is capable of alignment with a wet cartridge and the protein microarray, and the vents are capable of interfacing with the manifold of an instrument.” It is unclear which component “the vents” are corresponding to. 	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 5-15 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US-2011/0201099-A1) in view of Glezer (US-2012/0178091-A1), Zhou (US-2007/0166200-A1), McNeely (US-2004/0037739-A1), and Munroe (WO-2007/130549-A1).
Regarding claim 1, Anderson teaches an apparatus comprising a microfluidic cartridge comprising a wet cartridge, wherein the wet cartridge comprises: 
a plurality of reagent reservoirs (referred to as reagent chambers 1425 and 1426) (0272]  and Figure 14a);
a plurality of waste reservoirs (referred to as waste chambers 1430 and 1431) ([0272] and Figure 14a);
	Anderson does not teach a plurality of buffer reservoirs. 
	In the analogous art of assay cartridges Glezer teaches an assay cartridge with various chambers.  
	Specifically, Glezer teaches a cartridge with a plurality of chambers 3 as seen in Figure 1a. It is understood that these chambers may hold a variety of materials, as recited by paragraph [0088] “Liquid reagents that can be held in a reagent chamber include buffers, assay diluents, solutions containing binding reagents…” 

	The combination of above does not teach a dry cartridge and a protein microarray. 
	In the analogous art of microfluidic chips for fluid transport Zhou teaches a microfluidic chip with various chambers. 
	Specifically, Zhou teaches a dry cartridge (referred to as assay chip 5) and a plurality of microfluidic channels, the microfluidic channels comprising ([0050] and Figures 1, 6b, and 13):  
a plurality of reagent channels;
a plurality of buffer channels; and
		wherein the channels are configured to allow for smooth flow of fluids and minimization of cross-contamination;
	Zhou teaches reagent reservoirs 12, buffer reservoir 16, and waste reservoir 18 ([0050] and Figure 1). As seen in further detail in Figure 13, the assay chip 5 has various channels leading from each reservoir. Further, it is understood that since the wet cartridge as taught by Anderson and Glezer would have multiple reagent, buffer, and waste chambers, the additional chambers would require similar fluidic connections as seen in Zhou. It is understood that one skilled in the art would be able to create more channels in order to connect the additional chambers. Further, it is understood that the channels in Zhou are smooth, and would therefore allow for smooth flow of fluids. 

	In the same problem solving area of fluid delivery in microfluidic devices, McNeely teaches fluid delivery to a microarray. 
	Specifically, McNeely teaches a microarray slide 1 and interface device 3 ([0086] and Figure 1). Interface device 3 has an interface surface 13 which fits against surface 7 of microarray slide 1 ([0094] and Figure 4). Parallel grooves 25 correspond to spot array 6 on the microarray slide ([0094] and Figure 4). Grooves 25 are connected to interface inlets 31 by inlet channels 33 and to interface outlets 35 by outlet channels 37 ([0094] and Figure 4). It is understood that the grooves 25 define the array chamber when fitted against the microarray slide 1. 
	It would have been obvious to one skilled in the art to modify the assay chip 5 of Zhou such that the assay channels 1310-135 as seen in Figure 13 are the grooves 25 as taught by McNeely for the benefit of delivering reagents and other solutions to selected portions of an array in a controlled manner ([0017] of McNeely). 
	It is understood that the grooves 25 of McNeely would be connected to the various reservoirs similar to the assay channels 1310-1315 are connected as seen in Zhou Figure 13. 
	The combination above does not teach a protein microarray. McNeely does teach an array, but is not specific to a protein microarray. 
	In the analogous art of microarrays, Munroe teaches antibody microarrays. 
	Specifically, Munroe teaches monoclonal antibody arrays comprising a plurality of antibodies immobilized on a support (Page 5 lines 3-7). It would have been obvious to one 
As it is understood, the cartridge taught by Anderson and Glezer is the “wet cartridge”, and the cartridge taught by Zhou and McNeely is the “dry cartridge”. As stated by Anderson paragraph [0233], it is understood that the cartridge is capable of stacking with other cartridges as to create Z-transitions between different layers. Further, Zhou can include a reagent cartridge 610 that is placed on the assay chip ([0061] and Figure 6b), as such the assay chip 5 is capable of stacking with other cartridges. As it is understood, the “wet” and “dry” cartridges and protein microarray are capable of being aligned with one another. 
	Regarding claim 5, the combination above teaches the apparatus of claim 1, wherein the protein microarray is an antibody microarray. Munroe teaches an antibody microarray, see supra. 
	Regarding claim 6, as “the instrument” is not recited in claim 1, it is not required. However, the combination above teaches the apparatus of claim 1. Anderson further teaches wherein the instrument comprises an integrated microcontroller (referred to as control system 2310), pump (referred to as pump 2345), valves (referred to as control valves 2342), and optical sensor (referred to as optical detector 2335) ([0304], [0308], [0309]). 
	It is understood that “the instrument” as claimed would be the cartridge reader 2300 as seen in Anderson Figure 23. Further, control system 2310 is understood to have a microprocessor used to control the electronics and coordinate cartridge operations (see paragraph [0309]). 
Regarding claim 7, the combination above teaches the apparatus of claim 6. Anderson further teaches wherein the readout from the optical sensor (2335) can be interpreted using quantification software. As stated by paragraph [0308], the cartridge reader can perform luminescence based assays using the optical sensor 2335. Further paragraph [0309] states that the control system 2310 can be connected to a computer system such that it can control the cartridge reader and support data management. 
	Regarding claim 8, the combination above teaches the apparatus of claim 1, wherein the buffer reservoirs, reagent reservoirs and waste reservoirs are configured to allow for pre-determined volumes. It is understood that the reservoirs are made out of a solid material, and that therefore they would have pre-determined volumes. 
	Regarding claim 9, the combination above teaches the apparatus of claim 1. Anderson further teaches a laminate bottom. As recited by paragraph [0233] “Preferred embodiments include a cartridge having a cartridge body with a first side and a second, preferably opposing, side and one or more cover layers mated to the first side to form a first fluidic network therebetween and one or more cover layers mated to the second side to form a second fluid network therebetween.” As stated by paragraph [0231], the cover layer are made of a plastic film and is coated with adhesive to seal the cover layer on the cartridge. 
	Regarding claim 10, the combination above teaches the apparatus of claim 9 as seen above. Anderson further teaches wherein the laminate bottom comprises precut holes in alignment with each of the buffer reservoirs, reagent reservoirs and waste reservoirs for loading the reservoirs. As recited by paragraph [0232], “Apertures in the cartridge body and/or 
	Regarding claim 11, the combination above teaches the apparatus of claim 1, wherein the wet cartridge is reusable. It is understood that the wet cartridge taught by the combination above is capable of being re-used. 
	Regarding claim 12, the combination above teaches the apparatus of claim 1, wherein the dry cartridge is disposable. It is understood that the dry cartridge taught by the combination above is capable of being disposed. 
	Regarding claim 13, the combination above teaches the apparatus of claim 1, wherein the microfluidic cartridge is disposable. It is understood that the microfluidic cartridge taught by the combination above is capable of being disposed. 
	Regarding claim 14, Anderson teaches an instrument (referred to as cartridge reader 2300) comprising the microfluidic apparatus of claim 1 ([0310] and Figure 23). The microfluidic apparatus of claim 1 is taught by the combination above. Anderson further teaches wherein the instrument further comprises an integrated microcontroller (referred to as control system 2310), pump (referred to as pump 2345), valves (referred to as control valves 2342), and optical sensor (referred to as optical detector 2335) ([0304], [0308], [0309]). 
	Further, control system 2310 is understood to have a microprocessor used to control the electronics and coordinate cartridge operations (see paragraph [0309]). 
Regarding claim 15,
a plurality of reagent reservoirs (referred to as reagent chambers 1425 and 1426) (0272]  and Figure 14a);
a plurality of waste reservoirs (referred to as waste chambers 1430 and 1431) ([0272] and Figure 14a);
	Anderson does not teach a plurality of buffer reservoirs. 
	In the analogous art of assay cartridges Glezer teaches an assay cartridge with various chambers.  
	Specifically, Glezer teaches a cartridge with a plurality of chambers 3 as seen in Figure 1a. It is understood that these chambers may hold a variety of materials, as recited by paragraph [0088] “Liquid reagents that can be held in a reagent chamber include buffers, assay diluents, solutions containing binding reagents…” 
	It would have been obvious to one skilled in the art to modify the cartridge of Anderson such that it has additional chambers holding buffers as seen in Glezer for the benefit of providing the necessary reagents/buffers for a reaction ([0088] of Glezer). Further, it is understood that as long as the cartridge has multiple chambers, the chambers would be able to reasonably hold either reagents or buffers. 
	The combination of above does not teach a dry cartridge and a protein microarray. 
	In the analogous art of microfluidic chips for fluid transport Zhou teaches a microfluidic chip with various chambers. 
	Specifically, Zhou teaches a dry cartridge (referred to as assay chip 5) and a plurality of microfluidic channels, the microfluidic channels comprising ([0050] and Figures 1, 6b, and 13):  
a plurality of reagent channels;
a plurality of buffer channels; and
		wherein the channels are configured to allow for smooth flow of fluids and minimization of cross-contamination;
	Zhou teaches reagent reservoirs 12, buffer reservoir 16, and waste reservoir 18 ([0050] and Figure 1). As seen in further detail in Figure 13, the assay chip 5 has various channels leading from each reservoir. Further, it is understood that since the wet cartridge as taught by the combination above would have multiple reagent, buffer, and waste chambers, the additional chambers would require similar fluidic connections as seen in Zhou. It is understood that one skilled in the art would be able to create more channels in order to connect the additional chambers. Further, it is understood that the channels in Zhou are smooth, and would therefore allow for smooth flow of fluids. 
	The combination above does not teach an aperture defining an array chamber in conjunction with a protein microarray. 
	In the same problem solving area of fluid delivery in microfluidic devices, McNeely teaches fluid delivery to a microarray. 
	Specifically, McNeely teaches a microarray slide 1 and interface device 3 ([0086] and Figure 1). Interface device 3 has an interface surface 13 which fits against surface 7 of microarray slide 1 ([0094] and Figure 4). Parallel grooves 25 correspond to spot array 6 on the microarray slide ([0094] and Figure 4). Grooves 25 are connected to interface inlets 31 by inlet channels 33 and to interface outlets 35 by outlet channels 37 ([0094] and Figure 4). It is understood that the grooves 25 define the array chamber when fitted against the microarray slide 1. 

	It is understood that the grooves 25 of McNeely would be connected to the various reservoirs similar to the assay channels 1310-1315 are connected as seen in Zhou Figure 13. 
	The combination above does not teach a protein microarray. McNeely does teach an array, but is not specific to a protein microarray. 
	In the analogous art of microarrays, Munroe teaches antibody microarrays. 
	Specifically, Munroe teaches monoclonal antibody arrays comprising a plurality of antibodies immobilized on a support (Page 5 lines 3-7). It would have been obvious to one skilled in the art to modify the spot array 6 of McNeely with the immobilized antibody array taught by Munroe for the benefit of detecting differential expression of proteins associated with borderline tumors and/or adenocarcinoma (Page 5 lines 12-15 of Munroe). 
As it is understood, the cartridge taught by Anderson and Glezer is the “wet cartridge”, and the cartridge taught by Zhou and McNeely is the “dry cartridge”. As stated by Anderson paragraph [0233], it is understood that the cartridge is capable of stacking with other cartridges as to create Z-transitions between different layers. Further, Zhou can include a reagent cartridge 610 that is placed on the assay chip ([0061] and Figure 6b), as such the assay chip 5 is capable of stacking with other cartridges. As it is understood, the “wet” and “dry” cartridges and protein microarray are capable of being aligned with one another.
Claims 2-4 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US-2011/0201099-A1), Glezer (US-2012/0178091-A1), Zhou (US-2007/0166200-A1), and McNeely (US-2004/0037739-A1)as applied to claims 1 and 15 above, and further in view of Gao (US-2008/0311585-A1).
Regarding claim 2, the combination above teaches the apparatus of claim 1. 
Anderson further teaches wherein the wet cartridge comprises: 
a plurality of reagent reservoirs (1425 and 1426);
first and second waste reservoirs (1430 and 1431);
a plurality of vents (referred to as vent conduits) corresponding to each of reagent reservoirs (1425 and 1426) and waste reservoirs (1430 and 1431) ([0273]) and Figure 14a);
a sample well for receiving a fluid sample (referred to as sample chamber 1420) ([0272] and Figure 14a); and
a plurality of ports (referred to as vent ports) corresponding to each of the reagent reservoirs (1425 and 1426), waste reservoirs (1430 and 1431) and sample well (1420); 
As recited by paragraph [0273], “Reagent chamber 1425 is connected via a reagent vent conduit to vent port 1450… Reagent chamber 1426 is connected, via a vent conduit to vent port 1451…” and “Waste chambers 1430 and 1431 connect to waste conduits 1460 and 1461 and, via vent conduits to vent ports 1452 and 1453.” And as recited by paragraph [0272] “Sample chamber 1420 is preferably adapted to receive a liquid sample and is linked via vent conduit 1475 to vent port 1480…” As it is understood, the vent ports allow for equilibration of fluid in 
Anderson does not teach a plurality of buffer reservoirs with corresponding vents and ports, nor where the number of buffer reservoirs equals the number of reagent reservoirs. 
In the analogous art of assay cartridges Glezer teaches an assay cartridge with various chambers.  
	Specifically, Glezer teaches a cartridge with a plurality of chambers 3 as seen in Figure 1a. It is understood that these chambers may hold a variety of materials, as recited by paragraph [0088] “Liquid reagents that can be held in a reagent chamber include buffers, assay diluents, solutions containing binding reagents…” 
	It would have been obvious to one skilled in the art to modify the cartridge of Anderson such that it has additional chambers holding buffers as seen in Glezer for the benefit of providing the necessary reagents/buffers for a reaction ([0088] of Glezer). Further, it is understood that as long as the cartridge has multiple chambers, the chambers would be able to reasonably hold either reagents or buffers. For example, if an assay required two buffers and two reagents, there would be four chambers total and the number of buffer reservoirs would be the same as the number of reagent reservoirs. Further, it is understood that one skilled in the art would be able to incorporate the vent conduits and the vent ports connected to the waste and reagent reservoirs as taught by Anderson such that the buffer reservoirs taught by Glezer would have vent conduits and vent ports. 

	In the analogous art of microfluidic chips for fluid transport Zhou teaches a microfluidic chip with various chambers. 
	Specifically, Zhou teaches a dry cartridge (referred to as assay chip 5) and a plurality of microfluidic channels disposed around a main junction (referred to as distribution valve 1352), the microfluidic channels comprising ([0050], [0080], and Figures 1, 6b, and 13):  
a plurality of reagent channels, wherein each reagent channel corresponds to one of the reagent reservoirs of the wet cartridge;
	It is understood that the reagent reservoirs 612 are placed on a cartridge 610 as seen in Figure 6b. As then seen in Figure 13, the reagent reservoirs 612 would align with the multiple channels. 
a plurality of buffer channels, wherein each buffer channel corresponds to one of the buffer reservoirs of the wet cartridge and wherein each buffer channel connects to each corresponding reagent channel, to form buffer channel/reagent channel pairs;
	As seen in Figure 6b, the buffer reservoir 616 is placed on the right side of the assay chip 5. And then as seen in Figure 13 there is a channel that leads from the buffer reservoir 616. As it is understood, the wet cartridge as taught by Anderson and Glezer will have multiple buffer chambers, as such it is understood that one skilled in the art would be able to include multiple 
a channel leading from the main junction (1352) to each buffer channel;
	As seen in Figure 13, the channel leading from the buffer chamber intersects with the distribution valve 1352 (main junction). As the wet cartridge of Anderson and Glezer have multiple buffer chambers, it is understood that one skilled in the art could manufacture the assay chip such that there are channels leading from each additional buffer chamber to the distribution valve 1352 (main junction). 
a channel connecting the main junction (1352) to the second waste reservoir; wherein the channels are configured to allow for smooth flow of fluids and minimization of cross-contamination;
	As seen in Figure 6b, waste reservoir 618 is on the left side of the assay chip. In Figure 13, there is a channel leading from the waste reservoir 618 to the distribution valve 1352 (main junction). It is understood that the channels of Zhou are configured such that they allow for smooth flow of fluids as they are smooth channels.
  a plurality of vents corresponding to each of the buffer reservoirs, reagent reservoirs and waste reservoirs of the wet cartridge; and
	As seen in Figure 1, the assay chip 5 includes a plurality of inlet valves 14 that are aligned with the various reservoirs to control fluid flow between the reservoirs and the microchannels (see paragraph [0050]). As further seen in Figure 6b, there are valves 614 which correspond to reagent reservoirs 612 (see paragraph [0077]). As it is understood, the channels 
The combination above does not teach a plurality of vents corresponding to each of the reservoirs where there is a liquid-impermeable, gas-permeable barrier. It is understood that these vents are different from the vent conduits as seen in the wet cartridge taught by Anderson and Glezer. 
	In the same problem solving area, Gao teaches gas permeable fluid barriers. 
	Specifically, Gao teaches a valve mechanism utilizing gas permeable fluid barriers (see paragraph [0103]). These barriers permits the passage of gas without allowing the passage of fluid ([0103]). It would have been obvious to one skilled in the art to modify the valves taught by Zhou to add the gas permeable fluid barriers of Gao for the benefit of permitting air to flow out of a chamber and allowing for sensorless fluid direction and control system for moving fluids ([0108] and [0111]of Gao). 	
The combination above does not teach an aperture defining an array chamber in conjunction with a protein microarray. 
	In the same problem solving area of fluid delivery in microfluidic devices, McNeely teaches fluid delivery to a microarray. 
	Specifically, McNeely teaches a microarray slide 1 spotted with proteins and interface device 3 ([0086] and Figure 4). Interface device 3 has an interface surface 13 which fits against surface 7 of microarray slide 1 ([0017], [0094] and Figure 4). Parallel grooves 25 correspond to spot array 6 on the microarray slide ([0094] and Figure 4). Grooves 25 are connected to interface inlets 31 by inlet channels 33 and to interface outlets 35 by outlet channels 37 ([0094] 
	It would have been obvious to one skilled in the art to modify the assay chip of Zhou such that the assay channels 1310-1315 as seen in Figure 13 are the grooves 25 as taught by McNeely for the benefit of delivering reagents and other solutions to selected portions of an array in a controlled manner ([0017] of McNeely).
	It is understood that the grooves 25 of McNeely would be connected to the various reservoirs similar to the assay channels 1310-1315 seen in Zhou. Further, as seen in Figure 13 of Zhou, the assay channels 1310-1315 are connected to the distribution valve 1352 (main junction). As it is understood, the wet cartridge of Anderson and Glezer have two waste reservoirs. It is understood that one skilled in the art would be able to modify the assay chip of Zhou such that there are channels connecting the assay channels 1310-1315 (or array chambers) to another waste reservoir. 	
	As it is understood, the cartridge taught by Anderson and Glezer is the “wet cartridge”, and the cartridge taught by Zhou, McNeely, and Gao is the “dry cartridge”. As stated by Anderson paragraph [0233], it is understood that the cartridge is capable of stacking with other cartridges as to create Z-transitions between different layers. Further, Zhou can include a reagent cartridge 610 that is placed on the assay chip ([0061] and Figure 6b), thus the assay chip of Zhou is capable of stacking with other cartridges. As it is understood, the “wet” and “dry” cartridges are capable of being aligned with one another. Further, the protein microarray taught by McNeely would be aligned with grooves 25 (assay channels 1310-1315 of Zhou), and the “wet” cartridge and “dry” cartridge would need to be in fluid communication as to transfer 
 	Regarding claim 3, the combination discussed above teaches the apparatus of claim 1. 
Anderson further teaches wherein the wet cartridge comprises: 
a plurality of reagent reservoirs (1425 and 1426);
first and second waste reservoirs (1430 and 1431);
a plurality of vents (referred to as vent conduits) corresponding to each of reagent reservoirs and waste reservoirs ([0273]) and Figure 14a);
a sample well for receiving a fluid sample (referred to as sample chamber 1420) ([0272] and Figure 14a); and
a plurality of ports (referred to as vent ports) corresponding to each of the reagent reservoirs (1425 and 1426), waste reservoirs (1430 and 1431) and sample well (1420); 
As recited by paragraph [0273], “Reagent chamber 1425 is connected via a reagent vent conduit to vent port 1450… Reagent chamber 1426 is connected, via a vent conduit to vent port 1451…” and “Waste chambers 1430 and 1431 connect to waste conduits 1460 and 1461 and, via vent conduits to vent ports 1452 and 1453.” And as recited by paragraph [0272] “Sample chamber 1420 is preferably adapted to receive a liquid sample and is linked via vent conduit 1475 to vent port 1480…” As it is understood, the vent ports allow for equilibration of fluid in the chambers with the atmosphere or to allow for the directed movement of fluid into or out of 
Anderson does not teach a plurality of buffer reservoirs with corresponding vents and ports, where the number of buffer reservoirs equals the number of reagent reservoirs. 
In the analogous art of assay cartridges Glezer teaches an assay cartridge with various chambers.  
	Specifically, Glezer teaches a cartridge with a plurality of chambers 3 as seen in Figure 1a. It is understood that these chambers may hold a variety of materials, as recited by paragraph [0088] “Liquid reagents that can be held in a reagent chamber include buffers, assay diluents, solutions containing binding reagents…” 
	It would have been obvious to one skilled in the art to modify the cartridge of Anderson such that it has additional chambers holding buffers as seen in Glezer for the benefit of providing the necessary reagents/buffers for a reaction ([0088] of Glezer). Further, it is understood that as long as the cartridge has multiple chambers, the chambers would be able to reasonably hold either reagents or buffers. For example, if an assay required two buffers and two reagents, there would be four chambers total and the number of buffer reservoirs would be the same as the number of reagent reservoirs. Further, it is understood that one skilled in the art would be able to add the vent conduits and the vent ports as taught by Anderson for the buffer reservoirs taught by Glezer. 
	The combination of above does not teach a dry cartridge with an aperture for detecting the protein microarray, nor a protein microarray. 

	Specifically, Zhou teaches a dry cartridge (referred to as assay chip 5) and a plurality of microfluidic channels, the microfluidic channels comprising ([0050] and Figures 1, 6b, and 13):  
a plurality of reagent channels, wherein each reagent channel corresponds to one of the reagent reservoirs of the wet cartridge;
	It is understood that the reagent reservoirs 612 are placed on a cartridge 610 as seen in Figure 6b. As then seen in Figure 13, the reagent reservoirs would align with the channels such that they would then be distributed further. 
a plurality of buffer channels, wherein each buffer channel corresponds to one of the buffer reservoirs of the wet cartridge and wherein each buffer channel connects to each corresponding reagent channel, to form buffer channel/reagent channel pairs; and wherein each buffer channel connects to a main channel (referred to as distribution valve 1352) ([0080] and Figure 13);
	As seen in Figure 6b, the buffer reservoir 616 is placed on the right side of the assay chip 5. And then as seen in Figure 13 there is a channel that leads from the buffer reservoir 616. As it is understood, the wet cartridge as taught by Anderson and Glezer will have multiple buffer chambers, as such it is understood that one skilled in the art would be able to include multiple channels leading from the additional buffer chambers. As it is understood, the buffer channels and reagent channels connect at the main junction (1352).	

a channel connecting the main channel (1352) to the second waste reservoir; wherein the channels are configured to allow for smooth flow of fluids and minimization of cross-contamination;
	As seen in Figure 6b of Zhou, waste reservoir 618 is on the left side of the assay chip. In Figure 13, there is a channel leading from the waste reservoir 618 to the distribution valve 1352 (main channel). It is understood that the channels of Zhou are configured such that they allow for smooth flow of fluids as they are smooth channels.
a plurality of vents corresponding to each of the buffer reservoirs, reagent reservoirs and waste reservoirs of the wet cartridge; and
	As seen in Figure 1, the assay chip 5 includes a plurality of inlet valves 14 that are aligned with the various reservoirs to control fluid flow between the reservoirs and the microchannels (see paragraph [0050]). As further seen in Figure 6b, there are valves 614 which correspond to reagent reservoirs 612 (see paragraph [0077]). It is understood that the claimed vents are different from the vents claimed for the wet cartridge. 
The combination above does not teach a plurality of vents corresponding to each of the reservoirs where there is a liquid-impermeable, gas-permeable barrier. It is understood that 
	In the same problem solving area, Gao teaches gas permeable fluid barriers. 
	Specifically, Gao teaches a valve mechanism utilizing gas permeable fluid barriers (see paragraph [0103]). These barriers permits the passage of gas without allowing the passage of fluid ([0103]). It would have been obvious to one skilled in the art to modify the valves taught by Zhou to add the gas permeable fluid barriers of Gao for the benefit of permitting air to flow out of a cavity and allowing for sensorless fluid direction and control system for moving fluids ([0108] and [0111]of Gao). 
	The combination above does not teach an aperture defining an array chamber in conjunction with a protein microarray. 
	In the same problem solving area of fluid delivery in microfluidic devices, McNeely teaches fluid delivery to a microarray. 
	Specifically, McNeely teaches a microarray slide 1 spotted with proteins and interface device 3 ([0017], [0086] and Figure 4). Interface device 3 has an interface surface 13 which fits against surface 7 of microarray slide 1 ([0094] and Figure 4). Parallel grooves 25 correspond to spot array 6 on the microarray slide ([0094] and Figure 4). Grooves 25 are connected to interface inlets 31 by inlet channels 33 and to interface outlets 35 by outlet channels 37 ([0094] and Figure 4). It is understood that the grooves 25 are the array chamber, and that the chamber is formed when the microarray slide 1 is pressed to the grooves 25.
	It would have been obvious to one skilled in the art to modify the assay chip of the combination above such that the assay channels 1310-1315 as seen in Figure 13 of Zhou are the 
	It is understood that the grooves 25 of McNeely would be connected to the various reservoirs similar to the assay channels 1310-1315 seen in Zhou. Further, as seen in Figure 13 of Zhou, the assay channels 1310-1315 are connected to the distribution valve 1352 (main channel). As it is understood, the wet cartridge of Anderson and Glezer have two waste reservoirs. It is understood that one skilled in the art would be able to modify the assay chip of Zhou such that there are additional channels connecting the assay channels 1310-1315 (or array chambers) to another waste reservoir. 
	As it is understood, the cartridge taught by Anderson and Glezer is the “wet cartridge”, and the cartridge taught by Zhou, McNeely, and Gao is the “dry cartridge”. As stated by Anderson paragraph [0233], it is understood that the cartridge is capable of stacking with other cartridges as to create Z-transitions between different layers. Further, Zhou can include a reagent cartridge 610 that is placed on the assay chip ([0061] and Figure 6b). As it is understood, the “wet” and “dry” cartridges are capable of being aligned with one another. Further, the protein microarray taught by McNeely would be aligned with grooves 25 (assay channels 1310-1315 of Zhou), and the “wet” cartridge and “dry” cartridge would need to be in fluid communication as to transfer reagents/buffers from the “wet” cartridge to the “dry” cartridge. Further, it is understood that Anderson includes fluidic connectors that mate with a vent port in the assay cartridge, which are then able to connect to components of the microfluidic cartridge reader (see paragraph [0026] of Anderson).
Regarding claim 4, the combination above teaches the apparatus of claim 3. The limitations are directed to the material worked upon by the apparatus, all the structural limitations of the claim has been disclosed by the combination above, and the apparatus of the combination is capable of working on a biological sample. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of the combination above, see MPEP §2115.
Regarding claim 16, the combination above teaches the microfluidic cartridge of claim 15. Anderson further teaches wherein the wet cartridge comprises: 
a plurality of reagent reservoirs (1425 and 1426);
first and second waste reservoirs (1430 and 1431);
a plurality of vents (referred to as vent conduits) corresponding to each of reagent reservoirs (1425 and 1426) and waste reservoirs (1430 and 1431) ([0273]) and Figure 14a);
a sample well for receiving a fluid sample (referred to as sample chamber 1420) ([0272] and Figure 14a); and
a plurality of ports (referred to as vent ports) corresponding to each of the reagent reservoirs (1425 and 1426), waste reservoirs (1430 and 1431) and sample well (1420); 
As recited by paragraph [0273], “Reagent chamber 1425 is connected via a reagent vent conduit to vent port 1450… Reagent chamber 1426 is connected, via a vent conduit to vent port 1451…” and “Waste chambers 1430 and 1431 connect to waste conduits 1460 and 1461 and, via vent conduits to vent ports 1452 and 1453.” And as recited by paragraph [0272] “Sample 
Anderson does not teach a plurality of buffer reservoirs with corresponding vents and ports, nor where the number of buffer reservoirs equals the number of reagent reservoirs. 
In the analogous art of assay cartridges Glezer teaches an assay cartridge with various chambers.  
	Specifically, Glezer teaches a cartridge with a plurality of chambers 3 as seen in Figure 1a. It is understood that these chambers may hold a variety of materials, as recited by paragraph [0088] “Liquid reagents that can be held in a reagent chamber include buffers, assay diluents, solutions containing binding reagents…” 
	It would have been obvious to one skilled in the art to modify the cartridge of Anderson such that it has additional chambers holding buffers as seen in Glezer for the benefit of providing the necessary reagents/buffers for a reaction ([0088] of Glezer). Further, it is understood that as long as the cartridge has multiple chambers, the chambers would be able to reasonably hold either reagents or buffers. For example, if an assay required two buffers and two reagents, there would be four chambers total and the number of buffer reservoirs would be the same as the number of reagent reservoirs. Further, it is understood that one skilled in the art would be able to incorporate the vent conduits and the vent ports connected to the 
	The combination of Anderson and Glezer do not teach a dry cartridge with an aperture for detecting the protein microarray, a protein microarray, nor where the dry cartridge has a plurality of microfluidic channels disposed around a main junction. 
	In the analogous art of microfluidic chips for fluid transport Zhou teaches a microfluidic chip with various chambers. 
	Specifically, Zhou teaches a dry cartridge (referred to as assay chip 5) and a plurality of microfluidic channels disposed around a main junction (referred to as distribution valve 1352), the microfluidic channels comprising ([0050], [0080], and Figures 1, 6b, and 13):  
a plurality of reagent channels, wherein each reagent channel corresponds to one of the reagent reservoirs of the wet cartridge;
	It is understood that the reagent reservoirs 612 are placed on a cartridge 610 as seen in Figure 6b. As then seen in Figure 13, the reagent reservoirs would align with the multiple channels. 
a plurality of buffer channels, wherein each buffer channel corresponds to one of the buffer reservoirs of the wet cartridge and wherein each buffer channel connects to each corresponding reagent channel, to form buffer channel/reagent channel pairs;
	As seen in Figure 6b, the buffer reservoir 616 is placed on the right side of the assay chip 5. And then as seen in Figure 13 there is a channel that leads from the buffer reservoir 616. As it is understood, the wet cartridge as taught by Anderson and Glezer will have multiple buffer 
a channel leading from the main junction (1352) to each buffer channel;
	As seen in Figure 13, the channel leading from the buffer chamber intersects with the distribution valve 1352 (main junction). As the wet cartridge of Anderson and Glezer have multiple buffer chambers, it is understood that one skilled in the art could manufacture the assay chip such that there are channels leading from each additional buffer chamber to the distribution valve 1352 (main junction). 
a channel connecting the main junction (1352) to the second waste reservoir; wherein the channels are configured to allow for smooth flow of fluids and minimization of cross-contamination;
	As seen in Figure 6b, waste reservoir 618 is on the left side of the assay chip. In Figure 13, there is a channel leading from the waste reservoir 618 to the distribution valve 1352 (main junction). It is understood that the channels of Zhou are configured such that they allow for smooth flow of fluids as they are smooth channels.
a plurality of vents corresponding to each of the buffer reservoirs, reagent reservoirs and waste reservoirs of the wet cartridge; and
	As seen in Figure 1, the assay chip 5 includes a plurality of inlet valves 14 that are aligned with the various reservoirs to control fluid flow between the reservoirs and the microchannels (see paragraph [0050]). As further seen in Figure 6b, there are valves 614 which correspond to reagent reservoirs 612 (see paragraph [0077]). As it is understood, the channels 
The combination above does not teach a plurality of vents corresponding to each of the reservoirs where there is a liquid-impermeable, gas-permeable barrier. It is understood that these vents are different from the vent conduits as seen in the wet cartridge taught by Anderson and Glezer. 
	In the same problem solving area, Gao teaches gas permeable fluid barriers. 
	Specifically, Gao teaches a valve mechanism utilizing gas permeable fluid barriers (see paragraph [0103]). These barriers permits the passage of gas without allowing the passage of fluid ([0103]). It would have been obvious to one skilled in the art to modify the valves taught by Zhou to add the gas permeable fluid barriers of Gao for the benefit of permitting air to flow out of a chamber and allowing for sensorless fluid direction and control system for moving fluids ([0108] and [0111]of Gao). 	
The combination above does not teach an aperture defining an array chamber in conjunction with a protein microarray. 
	In the same problem solving area of fluid delivery in microfluidic devices, McNeely teaches fluid delivery to a microarray. 
	Specifically, McNeely teaches a microarray slide 1 spotted with proteins and interface device 3 ([0017], [0086] and Figure 4). Interface device 3 has an interface surface 13 which fits against surface 7 of microarray slide 1 ([0094] and Figure 4). Parallel grooves 25 correspond to spot array 6 on the microarray slide ([0094] and Figure 4). Grooves 25 are connected to interface inlets 31 by inlet channels 33 and to interface outlets 35 by outlet channels 37 ([0094] 
	It would have been obvious to one skilled in the art to modify the assay chip of Zhou such that the assay channels 1310-1315 as seen in Figure 13 are the grooves 25 as taught by McNeely for the benefit of delivering reagents and other solutions to selected portions of an array in a controlled manner ([0017] of McNeely).
	It is understood that the grooves 25 of McNeely would be connected to the various reservoirs similar to the assay channels 1310-1315 seen in Zhou. Further, as seen in Figure 13 of Zhou, the assay channels 1310-1315 are connected to the distribution valve 1352 (main junction). As it is understood, the wet cartridge of Anderson and Glezer have two waste reservoirs. It is understood that one skilled in the art would be able to modify the assay chip of Zhou such that there are channels connecting the assay channels 1310-1315 (or array chambers) to another waste reservoir. 	
As it is understood, the cartridge taught by Anderson and Glezer is the “wet cartridge”, and the cartridge taught by Zhou, McNeely, and Gao is the “dry cartridge”. As stated by Anderson paragraph [0233], it is understood that the cartridge is capable of stacking with other cartridges as to create Z-transitions between different layers. Further, Zhou can include a reagent cartridge 610 that is placed on the assay chip ([0061] and Figure 6b), thus the assay chip of Zhou is capable of stacking with other cartridges. As it is understood, the “wet” and “dry” cartridges are capable of being aligned with one another. Further, the protein microarray taught by McNeely would be aligned with grooves 25 (assay channels 1310-1315 of Zhou), and the “wet” cartridge and “dry” cartridge would need to be in fluid communication as to transfer 
Regarding claim 17, the combination above teaches the microfluidic cartridge of claim 15. Anderson further teaches wherein the wet cartridge comprises: 
a plurality of reagent reservoirs (1425 and 1426);
first and second waste reservoirs (1430 and 1431);
a plurality of vents (referred to as vent conduits) corresponding to each of reagent reservoirs and waste reservoirs ([0273]) and Figure 14a);
a sample well for receiving a fluid sample (referred to as sample chamber 1420) ([0272] and Figure 14a); and
a plurality of ports (referred to as vent ports) corresponding to each of the reagent reservoirs (1425 and 1426), waste reservoirs (1430 and 1431) and sample well (1420);
As recited by paragraph [0273], “Reagent chamber 1425 is connected via a reagent vent conduit to vent port 1450… Reagent chamber 1426 is connected, via a vent conduit to vent port 1451…” and “Waste chambers 1430 and 1431 connect to waste conduits 1460 and 1461 and, via vent conduits to vent ports 1452 and 1453.” And as recited by paragraph [0272] “Sample chamber 1420 is preferably adapted to receive a liquid sample and is linked via vent conduit 1475 to vent port 1480…” As it is understood, the vent ports allow for equilibration of fluid in the chambers with the atmosphere or to allow for the directed movement of fluid into or out of 
Anderson does not teach a plurality of buffer reservoirs with corresponding vents and ports, where the number of buffer reservoirs equals the number of reagent reservoirs. 
In the analogous art of assay cartridges Glezer teaches an assay cartridge with various chambers.  
	Specifically, Glezer teaches a cartridge with a plurality of chambers 3 as seen in Figure 1a. It is understood that these chambers may hold a variety of materials, as recited by paragraph [0088] “Liquid reagents that can be held in a reagent chamber include buffers, assay diluents, solutions containing binding reagents…” 
	It would have been obvious to one skilled in the art to modify the cartridge of Anderson such that it has additional chambers holding buffers as seen in Glezer for the benefit of providing the necessary reagents/buffers for a reaction ([0088] of Glezer). Further, it is understood that as long as the cartridge has multiple chambers, the chambers would be able to reasonably hold either reagents or buffers. For example, if an assay required two buffers and two reagents, there would be four chambers total and the number of buffer reservoirs would be the same as the number of reagent reservoirs. Further, it is understood that one skilled in the art would be able to add the vent conduits and the vent ports as taught by Anderson for the buffer reservoirs taught by Glezer. 
	The combination of above does not teach a dry cartridge with an aperture for detecting the protein microarray, nor a protein microarray. 

	Specifically, Zhou teaches a dry cartridge (referred to as assay chip 5) and a plurality of microfluidic channels, the microfluidic channels comprising ([0050] and Figures 1, 6b, and 13):  
a plurality of reagent channels, wherein each reagent channel corresponds to one of the reagent reservoirs of the wet cartridge;
	It is understood that the reagent reservoirs 612 are placed on a cartridge 610 as seen in Figure 6b. As then seen in Figure 13, the reagent reservoirs would align with the channels such that they would then be distributed further. 
a plurality of buffer channels, wherein each buffer channel corresponds to one of the buffer reservoirs of the wet cartridge and wherein each buffer channel connects to each corresponding reagent channel, to form buffer channel/reagent channel pairs; and wherein each buffer channel connects to a main channel (referred to as distribution valve 1352) ([0080] and Figure 13);
	As seen in Figure 6b, the buffer reservoir 616 is placed on the right side of the assay chip 5. And then as seen in Figure 13 there is a channel that leads from the buffer reservoir 616. As it is understood, the wet cartridge as taught by Anderson and Glezer will have multiple buffer chambers, as such it is understood that one skilled in the art would be able to include multiple channels leading from the additional buffer chambers. As it is understood, the buffer channels and reagent channels connect at the main junction (1352).	

a channel connecting the main channel (1352) to the second waste reservoir; wherein the channels are configured to allow for smooth flow of fluids and minimization of cross-contamination;
	As seen in Figure 6b of Zhou, waste reservoir 618 is on the left side of the assay chip. In Figure 13, there is a channel leading from the waste reservoir 618 to the distribution valve 1352 (main channel). It is understood that the channels of Zhou are configured such that they allow for smooth flow of fluids as they are smooth channels.
a plurality of vents corresponding to each of the buffer reservoirs, reagent reservoirs and waste reservoirs of the wet cartridge; and
	As seen in Figure 1, the assay chip 5 includes a plurality of inlet valves 14 that are aligned with the various reservoirs to control fluid flow between the reservoirs and the microchannels (see paragraph [0050]). As further seen in Figure 6b, there are valves 614 which correspond to reagent reservoirs 612 (see paragraph [0077]). It is understood that the claimed vents are different from the vents claimed for the wet cartridge. 
The combination above does not teach a plurality of vents corresponding to each of the reservoirs where there is a liquid-impermeable, gas-permeable barrier. It is understood that 
	In the same problem solving area, Gao teaches gas permeable fluid barriers. 
	Specifically, Gao teaches a valve mechanism utilizing gas permeable fluid barriers (see paragraph [0103]). These barriers permits the passage of gas without allowing the passage of fluid ([0103]). It would have been obvious to one skilled in the art to modify the valves taught by Zhou to add the gas permeable fluid barriers of Gao for the benefit of permitting air to flow out of a cavity and allowing for sensorless fluid direction and control system for moving fluids ([0108] and [0111]of Gao). 
	The combination above does not teach an aperture defining an array chamber in conjunction with a protein microarray. 
	In the same problem solving area of fluid delivery in microfluidic devices, McNeely teaches fluid delivery to a microarray. 
	Specifically, McNeely teaches a microarray slide 1 spotted with proteins and interface device 3 ([0017], [0086] and Figure 4). Interface device 3 has an interface surface 13 which fits against surface 7 of microarray slide 1 ([0094] and Figure 4). Parallel grooves 25 correspond to spot array 6 on the microarray slide ([0094] and Figure 4). Grooves 25 are connected to interface inlets 31 by inlet channels 33 and to interface outlets 35 by outlet channels 37 ([0094] and Figure 4). It is understood that the grooves 25 are the array chamber, and that the chamber is formed when the microarray slide 1 is pressed to the grooves 25.
	It would have been obvious to one skilled in the art to modify the assay chip of the combination above such that the assay channels 1310-1315 as seen in Figure 13 of Zhou are the 
	It is understood that the grooves 25 of McNeely would be connected to the various reservoirs similar to the assay channels 1310-1315 seen in Zhou. Further, as seen in Figure 13 of Zhou, the assay channels 1310-1315 are connected to the distribution valve 1352 (main channel). As it is understood, the wet cartridge of Anderson and Glezer have two waste reservoirs. It is understood that one skilled in the art would be able to modify the assay chip of Zhou such that there are additional channels connecting the assay channels 1310-1315 (or array chambers) to another waste reservoir. 
As it is understood, the cartridge taught by Anderson and Glezer is the “wet cartridge”, and the cartridge taught by Zhou, McNeely, and Gao is the “dry cartridge”. As stated by Anderson paragraph [0233], it is understood that the cartridge is capable of stacking with other cartridges as to create Z-transitions between different layers. Further, Zhou can include a reagent cartridge 610 that is placed on the assay chip ([0061] and Figure 6b). As it is understood, the “wet” and “dry” cartridges are capable of being aligned with one another. Further, the protein microarray taught by McNeely would be aligned with grooves 25 (assay channels 1310-1315 of Zhou), and the “wet” cartridge and “dry” cartridge would need to be in fluid communication as to transfer reagents/buffers from the “wet” cartridge to the “dry” cartridge. Further, it is understood that Anderson includes fluidic connectors that mate with a vent port in the assay cartridge, which are then able to connect to components of the microfluidic cartridge reader (see paragraph [0026] of Anderson).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US-2011/0201099-A1) in view of Glezer (US-2012/0178091-A1). 
Regarding claim 18, Anderson teaches wherein the wet cartridge comprises: 
a plurality of reagent reservoirs (1425 and 1426);
first and second waste reservoirs (1430 and 1431);
a plurality of vents (referred to as vent conduits) corresponding to each of reagent reservoirs (1425 and 1426) and waste reservoirs (1430 and 1431) ([0273]) and Figure 14a);
a sample well for receiving a fluid sample (referred to as sample chamber 1420) ([0272] and Figure 14a);
a plurality of ports (referred to as vent ports) corresponding to each of the reagent reservoirs (1425 and 1426), waste reservoirs (1430 and 1431) and sample well (1420); and
As recited by paragraph [0273], “Reagent chamber 1425 is connected via a reagent vent conduit to vent port 1450… Reagent chamber 1426 is connected, via a vent conduit to vent port 1451…” and “Waste chambers 1430 and 1431 connect to waste conduits 1460 and 1461 and, via vent conduits to vent ports 1452 and 1453.” And as recited by paragraph [0272] “Sample chamber 1420 is preferably adapted to receive a liquid sample and is linked via vent conduit 1475 to vent port 1480…” As it is understood, the vent ports allow for equilibration of fluid in the chambers with the atmosphere or to allow for the directed movement of fluid into or out of a specified chamber by the application of positive or negative pressure (see [0175]). The vent conduits allow for venting of the chambers. 

In the analogous art of assay cartridges Glezer teaches an assay cartridge with various chambers.  
	Specifically, Glezer teaches a cartridge with a plurality of chambers 3 as seen in Figure 1a. It is understood that these chambers may hold a variety of materials, as recited by paragraph [0088] “Liquid reagents that can be held in a reagent chamber include buffers, assay diluents, solutions containing binding reagents…” 
	It would have been obvious to one skilled in the art to modify the cartridge of Anderson such that it has additional chambers holding buffers as seen in Glezer for the benefit of providing the necessary reagents/buffers for a reaction ([0088] of Glezer). Further, it is understood that as long as the cartridge has multiple chambers, the chambers would be able to reasonably hold either reagents or buffers. For example, if an assay required two buffers and two reagents, there would be four chambers total and the number of buffer reservoirs would be the same as the number of reagent reservoirs. Further, it is understood that one skilled in the art would be able to incorporate the vent conduits and the vent ports connected to the waste and reagent reservoirs as taught by Anderson such that the buffer reservoirs taught by Glezer would have vent conduits and vent ports. 
As stated by Anderson paragraph [0233], it is understood that the cartridge is capable of stacking with other cartridges as to create Z-transitions between different layers. However, as “a dry cartridge and a protein microarray” have not been positively recited, the wet cartridge aligning with the dry cartridge and protein microarray is given minimal patentable weight, and . 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US-2007/0166200-A1) in view of Gao (US-2008/0311585-A1) and McNeely (US-2004/0037739-A1).
Regarding claim 19, Zhou teaches a dry cartridge (referred to as assay chip 5) and a plurality of microfluidic channels disposed around a main junction (referred to as distribution valve 1352), the microfluidic channels comprising ([0050], [0080], and Figures 1, 6b, and 13):  
a plurality of reagent channels, wherein each reagent channel corresponds to one of the reagent reservoirs of the wet cartridge;
	It is understood that the reagent reservoirs 612 are placed on a cartridge 610 as seen in Figure 6b. As then seen in Figure 13, the reagent reservoirs 612 would align with the multiple channels. Since “the wet cartridge” has not been positively recited, the channels of Zhou being capable of connecting with a reagent cartridge meets the limitation.
a plurality of buffer channels, wherein each buffer channel corresponds to one of the buffer reservoirs of the wet cartridge and wherein each buffer channel connects to each corresponding reagent channel, to form buffer channel/reagent channel pairs;
	As seen in Figure 6b, the buffer reservoir 616 is placed on the right side of the assay chip 5. And then as seen in Figure 13 there is a channel that leads from the buffer reservoir 616. As “the buffer reservoirs” and “the wet cartridge” have not been positively recited, the channels of Zhou being capable of connecting to a buffer reservoir meets the limitation. As it is understood, the buffer channels and reagent channels connect at the main junction (1352). 
a channel leading from the main junction (1352) to each buffer channel;
	As seen in Figures 6b and 13, the channel leading from the buffer chamber 616 intersects with the distribution valve 1352 (main junction). 
a channel connecting the main junction (1352) to the second waste reservoir; wherein the channels are configured to allow for smooth flow of fluids and minimization of cross-contamination;
	As seen in Figure 6b, waste reservoir 618 is on the left side of the assay chip. In Figure 13, there is a channel leading from the waste reservoir 618 to the distribution valve 1352 (main junction). As “the second waste reservoir” has not been positively recited, the channels of Zhou connecting to a waste reservoir meets the limitation. It is understood that the channels of Zhou are configured such that they allow for smooth flow of fluids as they are smooth channels.
  a plurality of vents corresponding to each of the buffer reservoirs, reagent reservoirs and waste reservoirs of the wet cartridge; and
As seen in Figure 1, the assay chip 5 includes a plurality of inlet valves 14 that are aligned with the various reservoirs to control fluid flow between the reservoirs and the microchannels (see paragraph [0050]). As further seen in Figure 6b, there are valves 614 which correspond to reagent reservoirs 612 (see paragraph [0077]). As “the wet cartridge” has not been positively recited, the inlet valves 14 aligning with the reservoirs as taught by Zhou meets the limitation. 
The combination above does not teach a plurality of vents corresponding to each of the reservoirs where there is a liquid-impermeable, gas-permeable barrier. 
In the same problem solving area, Gao teaches gas permeable fluid barriers. 

The combination above does not teach an aperture defining an array chamber in conjunction with a protein microarray. 
In the same problem solving area of fluid delivery in microfluidic devices, McNeely teaches fluid delivery to a microarray. 
Specifically, McNeely teaches a microarray slide 1 spotted with proteins and interface device 3 ([0017], [0086] and Figure 4). Interface device 3 has an interface surface 13 which fits against surface 7 of microarray slide 1 ([0094] and Figure 4). Parallel grooves 25 correspond to spot array 6 on the microarray slide ([0094] and Figure 4). Grooves 25 are connected to interface inlets 31 by inlet channels 33 and to interface outlets 35 by outlet channels 37 ([0094] and Figure 4). It is understood that the grooves 25 are the array chamber, and that the chamber is formed when the microarray slide is pressed to the grooves. 
It would have been obvious to one skilled in the art to modify the assay chip of Zhou such that the assay channels 1310-1315 as seen in Figure 13 are the grooves 25 as taught by McNeely for the benefit of delivering reagents and other solutions to selected portions of an array in a controlled manner ([0017] of McNeely).

Zhou further teaches the microfluidic channels comprise:  
a plurality of reagent channels, wherein each reagent channel corresponds to one of the reagent reservoirs of the wet cartridge;
It is understood that the reagent reservoirs 612 are placed on a cartridge 610 as seen in Figure 6b. As then seen in Figure 13, the reagent reservoirs would align with the channels such that they would then be distributed further. Since “the wet cartridge” has not been positively recited, the channels of Zhou being capable of connecting with a reagent cartridge meets the limitation.
a plurality of buffer channels, wherein each buffer channel corresponds to one of the buffer reservoirs of the wet cartridge and wherein each buffer channel connects to each corresponding reagent channel, to form buffer channel/reagent channel pairs; and wherein each buffer channel connects to a main channel (referred to as distribution valve 1352) ([0080] and Figure 13);
As seen in Figure 6b, the buffer reservoir 616 is placed on the right side of the assay chip 5. And then as seen in Figure 13 there is a channel that leads from the buffer reservoir 616. As 
As it is understood, a “main junction” and a “main channel” are not patentably distinct because they are both features where channels converge and fluid is exchanged. A main channel where multiple channels intersect is the same as a main junction where multiple channels intersect. As such, for examination it will be interpreted that a “main channel” is the same as a “main junction”. 
a channel connecting the main channel (1352) to the second waste reservoir; wherein the channels are configured to allow for smooth flow of fluids and minimization of cross-contamination;
As seen in Figure 6b of Zhou, waste reservoir 618 is on the left side of the assay chip. In Figure 13, there is a channel leading from the waste reservoir 618 to the distribution valve 1352 (main channel). It is understood that the channels of Zhou are configured such that they allow for smooth flow of fluids as they are smooth channels.
a plurality of vents corresponding to each of the buffer reservoirs, reagent reservoirs and waste reservoirs of the wet cartridge; and
As seen in Figure 1, the assay chip 5 includes a plurality of inlet valves 14 that are aligned with the various reservoirs to control fluid flow between the reservoirs and the microchannels (see paragraph [0050]). As further seen in Figure 6b, there are valves 614 which correspond to reagent reservoirs 612 (see paragraph [0077]). As “the wet cartridge” has not 
The combination above does not teach a plurality of vents corresponding to each of the reservoirs where there is a liquid-impermeable, gas-permeable barrier. 
In the same problem solving area, Gao teaches gas permeable fluid barriers. 
Specifically, Gao teaches a valve mechanism utilizing gas permeable fluid barriers (see paragraph [0103]). These barriers permits the passage of gas without allowing the passage of fluid ([0103]). It would have been obvious to one skilled in the art to modify the valves taught by Zhou to add the gas permeable fluid barriers of Gao for the benefit of permitting air to flow out of a cavity and allowing for sensorless fluid direction and control system for moving fluids ([0108] and [0111]of Gao). 
The combination above does not teach an aperture defining an array chamber in conjunction with a protein microarray. 
In the same problem solving area of fluid delivery in microfluidic devices, McNeely teaches fluid delivery to a microarray. 
Specifically, McNeely teaches a microarray slide 1 spotted with proteins and interface device 3 ([0017], [0086] and Figure 4). Interface device 3 has an interface surface 13 which fits against surface 7 of microarray slide 1 ([0094] and Figure 4). Parallel grooves 25 correspond to spot array 6 on the microarray slide ([0094] and Figure 4). Grooves 25 are connected to interface inlets 31 by inlet channels 33 and to interface outlets 35 by outlet channels 37 ([0094] and Figure 4). It is understood that the grooves 25 are the array chamber, and that the chamber is formed when the microarray slide 1 is pressed to the grooves 25.

It is understood that the grooves 25 of McNeely would be connected to the various reservoirs similar to the assay channels 1310-1315 seen in Zhou. Further, as seen in Figure 13 of Zhou, the assay channels 1310-1315 are connected to the distribution valve 1352 (main junction). As “the first waste reservoir” has not been positively recited, the assay channels 1310-1315 being connected to various components, one being a waste reservoir, as seen in Zhou meets the limitation. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA YUAN LYLE whose telephone number is (571)272-9856.  The examiner can normally be reached on 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SOPHIA Y LYLE/Examiner, Art Unit 1798                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798